I/dke, J.
1. A municipal ordinance which penalized the keeping on hand for sale of intoxicating liquors within the city limits was superseded by the provisions of section 2 of the general law approved November 17, 1915 (Georgia Laws, 1915, Extraordinary Session, p. 77), entitled, “An act to make clearer and more certain the laws of Georgia heretofore enacted for prohibiting the manufacture of alcoholic, spirituous, vinous, and intoxicating liquors and. beverages, traffic therein, and the keeping on hand thereof in public places or for illegal sale,” etc.
2. The conviction of the accused under the municipal ordinance was not authorized, and the superior court erred in not sustaining the certiorari.

Judgment reversed.


Wade, O. J., and George, J., concur.

Certiorari; from Fulton superior court—Judge Pendleton. December 6, 1916.
Gober & Jackson, for plaintiff in error.
J. L. Mayson, 8. D. Hewlett, contra.